In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00110-CR



         MICHAEL EARITT WHITE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 60286




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       Michael Earitt White has filed an appeal with this Court. As no record was filed, and in

light of his repeated claims of indigence and the lack of the provision of information from any

other source despite our repeated efforts, we abated the appeal to the trial court for a hearing to

attempt to determine the nature of the case. The trial court conducted a hearing, and we have

been provided with the following information: (1) White was convicted on June 6, 2013, of

misdemeanor driving while license suspended and (2) on June 27, 2013, the trial court conducted

an indigency hearing and found him not indigent.

       White continues to claim to be indigent. We therefore abated the case to the trial court

for a hearing on indigency. The court conducted a cursory hearing, asking White if there were

changes in his circumstances since the previous June hearing. White said there were not, and the

trial court, relying on the information provided at that time, again concluded that he was not

indigent.

       Following the directives of this Court, a clerk’s record has been filed containing the trial

court’s findings on indigency (adopting and providing a copy of the findings that it had

previously made on June 27, 2013), and we have now also received transcripts of both the

June 27, 2013, and the January 2, 2014, indigency hearings pursuant to our abatement order.

       Because White was found not indigent, he has no right to a free transcript of the

proceeding at which he was convicted or to the preparation of a free clerk’s record. He does,

however, have the right to a free copy of the record of the indigency hearing that was filed with

this Court. White should be afforded review of the trial court’s finding on indigency prior to


                                                2
proceeding with the appeal on the merits of his criminal trial. Such review is mandated by

Griffin v. Illinois, 351 U.S. 12 (1956), and Snoke v. State, 717 S.W.2d 5, 6 (Tex. Crim. App.

1986). We now have a sufficient record to allow appellate review of that matter, and a record is

available at the Office of the County Court at Law of Lamar County for White to review in

preparing his brief.

       As this matter must necessarily be decided before we reach the main appeal, we direct

White to file a brief restricted to the question of whether the trial court erred by finding that he

was not indigent. White is instructed that his brief should contain supporting references to the

record and citations to any controlling authority. The brief must be filed within thirty days of the

date of this order and to be received by this Court on or before February 24, 2014.

       IT IS SO ORDERED.



                                              BY THE COURT



Date: January 23, 2014




                                                 3